Citation Nr: 1520391	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 21, 2000 for the award of service connection for obstructive lung disease, to include whether there is clear and unmistakable error (CUE) in the June 1979 rating decision that denied service connection for a lung disorder.

(The issues of entitlement to service connection for hypertension, a heart disorder, peripheral neuropathy, fibromyalgia, a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment, and a disability of the lungs separate and apart from service connected obstructive lung disease will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2009, the Veteran and his spouse testified before a Decision Review Officer at the RO.  In August 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  At the time of the Board hearing, the Veteran's representative was not present; however, he elected to move forward with the hearing without his or her presence.  Transcripts of both hearings have been associated with the record.  At the Board hearing, the Veteran submitted additional argument and evidence in support of his claim, accompanied by a waiver of initial agency of original jurisdiction (AOJ) review.  As the Veteran waived initial AOJ consideration, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  A June 1979 rating decision denied service connection for a lung disorder; the Veteran entered a notice of disagreement as to such denial in December 1979 and a statement of the case was issued in January 1980; however, the Veteran did not thereafter submit a timely substantive appeal.

2.  In determining that service connection for a lung disorder was not warranted, the June 1979 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

3.  Following the most recent final denial in a June 1994 decision, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a lung disorder, VA first received the Veteran's application to reopen such claim on April 21, 2000.

4.  In an August 2005 rating decision, service connection for mild obstructive lung disease was granted, effective March 22, 2004.  

5.  A February 2007 Decision Review Officer decision assigned an effective date of April 21, 2000, for the award of service connection for obstructive lung disease.


CONCLUSIONS OF LAW

1.  The June 1979 rating decision that denied service connection for a lung disorder is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]. 

2.  The June 1979 rating decision that denied service connection for a lung disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

3.  An effective date prior to April 21, 2000 for the award of service connection for a lung disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.156, 3.157, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, a March 2006 letter advised the Veteran of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  In the August 2005 rating decision, the AOJ granted service connection for obstructive lung disease, effective March 22, 2004.  A February 2007 DRO decision later assigned an effective date for service connection of April 21, 2000.  Following issuance of the February 2007 DRO decision, the Veteran appealed the propriety of the assigned effective date.  

It does not appear that the Veteran was provided with notice regarding the evidence and information necessary to substantiate his underlying claim for service connection.  However, the Board finds no prejudice in proceeding with a decision regarding the instant claim as the Veteran's claim for service connection had been granted in an August 2005 rating decision and any question as to the evidence and information necessary to substantiate such a claim has been rendered moot.  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Furthermore, the Board observes that a claim for an earlier effective date for an award of service connection is a "downstream issue," flowing from the original award.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the Veteran's claim for service connection for obstructive lung disease was granted and an effective date was assigned an August 2005 rating decision and an earlier effective date for that award was assigned in a February 2007 DRO decision on appeal.  Therefore, as the Veteran has appealed the effective date assigned for the award of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and 
pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his reopened claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

Additionally, in April 2009 and August 2014, the Veteran was provided an opportunity to set forth his contentions at a hearing before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2009 and August 2014 hearings, the DRO and the undersigned Veterans Law Judge, respectively, noted the issue on appeal, which included entitlement to an earlier effective date for the award of service connection for obstructive lung disease, to include based on CUE in a June 1979 rating decision that initially denied service connection for such disorder.  Also, information was solicited addressing the Veteran's allegation that an effective date prior to April 21, 2000 was warranted for the award of service connection for such disability, including his belief that the AOJ committed CUE in the June 1979 rating decision, and the DRO and undersigned advised him as to the information and evidence necessary to substantiate his claim, to include the basis of the currently assigned effective date of April 21, 2000.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 49.  Moreover, the hearing discussions did not reveal any outstanding evidence necessary to substantiate the Veteran's earlier effective date claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
Thus, the Board finds that VA has fully satisfied the duty to assist.   In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Finally, with regard to the Veteran's claim of CUE in the prior June 1979 rating decision, the Board finds that the VCCA does not apply as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

II.  Analysis

At his August 2014 Board hearing and in documents of record, the Veteran contends that the denial of his original claim for service connection for a lung disorder in the June 1979 rating decision was clear and unmistakable error as his service treatment records showed the presence of a current lung disability.  In the alternative, he argues that an earlier effective date for the award of service connection for obstructive lung disease is warranted as he had been diagnosed with a lung disorder in service and had suffered from the disability since service.  Based on both theories of entitlement, the Veteran contends that an effective date of April 12, 1979, the day after his discharge and the date VA first received his claim for a lung disorder.

A.  CUE in the June 1979 Rating Decision

As an initial matter, the Board finds that the June 1979 rating decision that denied service connection for a lung disorder is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, in June 1979, the Veteran was advised of the decision and his appellate rights.   He filed a timely a notice of disagreement (NOD) in December 1979 and a statement of the case was issued in January 1980.  The Veteran, however, did not file a substantive appeal, or submit new and material evidence, within the expiration of the appeal period.  Under these circumstances, the Board must find that the June 1979 decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]. 

Moreover, with regard to the finality of the June 1979 rating decision, the Board has also considered the applicability of 38 C.F.R. § 3.156(c) as it appears that additional service personnel records were received subsequent to such decision.  In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.   

While the Veteran's service personnel records contain a record of the nature of his service, to include a description of his in-service duties that exposed him to toxic substances and chemicals, such evidence was previously of record in the form of his service treatment records.  Specifically, as will be discussed herein, such reflect the Veteran's exposure to toxic substances and chemicals and his reactions to such exposure.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the June 1979 rating decision is final.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Under the law as in effect at the time of the June 1979 rating decision and in effect today, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§  310, 331 [38 U.S.C.A. §§ 1110, 1131]; 38 C.F.R. 
§ 3.303(a).  Additionally, as noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's June 1979 rating decision with respect to the denial of service connection for a lung disorder.

The evidence before the RO in June 1979 was duly considered in the rating decision and included the Veteran's service treatment records.  Service treatment records document multiple respiratory complaints or findings, including an impression of bronchitis in June 1976 and resolving bronchitis and hyperventilation syndrome in March 1978.  A January 1975 note recommended that the Veteran should be reassigned from an area that had toxic fumes and solvents while an August 1976 note indicates that his headaches were related to his exposure to fumes from diesel engines and gasoline products.  Pulmonary function testing (PFT) was conducted in March 1979 and an accompanying medical report indicates that the Veteran had complained of various symptoms, including headaches, shortness of breath, extremity numbness, and a cough, with a recent exacerbation with a prolong period of symptoms when exposed to gasoline fumes.  It was noted that the PFT findings suggested mild to moderate obstructive lung disease,  possible secondary to toxin exposure, but indicated that such should be reevaluated.  Thereafter, PFTs were performed again in April 1979, at which time, his results were improved, and it was again noted that were compatible with exposure to fumes and toxins.  A chest X-ray was within normal limits.  An April 1979 service discharge examination found the Veteran's lungs to be normal and was negative for any relevant abnormalities.

Based on the foregoing, the RO found that the evidence of record showed that there were no chronic permanent residuals related to exposure to the fumes and toxic substances, and the service records showed his symptomatology resolved after removal to an area devoid of such conditions.  The RO further determined that there was no X-ray evidence of lung pathology or disease process.  Therefore, service connection for a lung disorder was denied.  The January 1980 statement of the case made the same findings as the June 1979 rating decision and upheld the denial.

In the instant case, the Board finds that there is no CUE in the RO's denial of service connection for a lung disorder in the June 1979 rating decision.  Specifically, in determining that service connection for a lung disorder was not warranted, the June 1979 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In this regard, the Veteran's primary contention is that he was diagnosed with mild obstructive lung disease during service, in March 1979, and was subsequently service-connected for such disability, and, as such, the RO committed CUE in the June 1979 rating decision in failing to acknowledge that such disorder was diagnosed in service.  While it is true that the RO did not explicitly note the PFT findings from March 1979, or the indication that such suggested mild to moderate obstructive lung disease, the Board finds that such failure does not rise to the level of CUE.  In this regard, the RO did, in fact, consider the service treatment records as a whole, and noted the Veteran's in-service complaints of headaches, dizziness, and shortness of breath, and his report of working with industrial chemicals, hydrocarbons, cleaning solvents, and other toxic fumes.  Furthermore, it cannot be said that the RO incorrectly stated that such service records are silent for any evidence of chronic permanent residuals from exposure to the fumes and toxic substances as the records interpreting the PFT results indicated that such may be due to exposure to toxic substances, an April 1979 chest X-ray was normal, and the April 1979 separation examination revealed that his lungs were normal.  

Therefore, the Board finds that the June 1979 decision was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicator reviewed the service treatment records in making a determination as to entitlement to service connection.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is essentially claiming CUE based on the evaluation of the evidence by the RO.  Specifically, he alleges that greater probative weight should have been assigned to the March 1979 PFTs and resulting interpretations, rather than the April 1979 findings of a normal chest X-ray and normal clinical evaluation of the lungs.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.

Pertaining to the Veteran's allegation that November 1979 and April 1981 VA treatment records show a chronic lung disorder, the Board notes that such was not in existence at the time of the June 1979 rating decision, and it is not clear that the former document had been of record and considered by the RO at the time the January 1980 statement of the case was issued.  However, even assuming such document was of record and considered, such only shows complaints of cramps in the left side of the Veteran's chest and a history of hyperventilation.  Moreover, physical evaluation was within normal limits, to include no nodes, clear chest, and regular breaths.  Furthermore, the assessment failed to show a diagnosed chronic lung disorder, rather, such shows an assessment of "? [t]achyarrhythmia," which is a heart condition.  As relevant to the April 1981 VA treatment record, while such shows complaints of shortness of breath, it was not of record, or even in existence, at the time of the June 1979 rating decision and January 1980 statement of the case.  Similarly, while subsequent evidence demonstrates a diagnosed a lung disorder and relates such to the Veteran's military service, to include his exposure to toxic substances, such evidence was not of record, or even in existence, at the time of the June 1979 rating decision and January 1980 statement of the case.  

Therefore, although the Veteran contends that the evidence was adequate at the time of the June 1979 rating decision and, consequently, the January 1980 statement of the case, for an award of service connection, for the above reasons, the Board does not find that CUE was committed.  Rather, based on the foregoing, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

Further, to the extent that the Veteran alleges that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who denied the claim for service connection and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, the claim for CUE in the June 1979 rating decision must be denied for the aforementioned reasons.

B.  Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a lung disorder in April 1979.  As discussed previously, such claim was denied in a final June 1979 rating decision and upheld in a January 1980 statement of the case.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]. 

Thereafter, in January 1986, the Veteran filed a petition to reopen his claim for service connection for a lung disorder.  This claim was denied in an April 1986 administrative decision.  That same month, the Veteran was advised of the decision and his appellate rights.  The Veteran did not respond to this letter and no new and material evidence was received within a year.  Under these circumstances, the Board must find that the April 1986 decision is final.  38 U.S.C. § 4005(c) (1982) [U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

In July 1993, the Veteran again filed a petition to reopen a claim for service connection for a lung disorder.  The RO issued a confirmed rating decision in October 1993 and sent correspondence to the Veteran in December 1993 notifying him that his claim had been previously denied and that he needed to submit new and material evidence to reopen his claim.  In June 1994 correspondence, the RO once again notified the Veteran that his claim was denied because he did not submit new and material evidence necessary to reopen the previously denied claim.  The Veteran did not respond to this letter and no new and material evidence was received within a year.  Under these circumstances, the Board must find that the June 1994 decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].

In regard to the finality of the aforementioned decisions, while it appears that some of the Veteran's service personnel records were received after the issuance of such decisions, they only contain a record of the nature of his service, to include a description of his in-service duties that exposed him to toxic substances and chemicals, and such evidence was previously of record in the form of his service treatment records.  Specifically, as previously discussed, such reflect the Veteran's exposure to toxic substances and chemicals and his reactions to such exposure.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the aforementioned decisions are final.

Thereafter, VA received the Veteran's current claim to reopen his claim for service connection for exposure to toxic fumes on April 21, 2000.  An August 2005 rating decision granted service connection for mild obstructive lung disease, effective March 22, 2004.  Subsequently, in a February 2007 DRO decision, the RO found that the August 2005 rating decision contained CUE and assigned an effective date of April 21, 2000, the date VA received his application to reopen his previously denied claim.

The Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for a lung disorder that was received after the final June 1994 denial, but prior to the receipt of the April 21, 2000 claim.  In fact, there were no submissions of any kind between the June 1994 denial and the April 2000 claim.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for the Veteran's lung disorder during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in April 2000.  The Board recognizes that the Veteran has alleged that he has suffered from a lung disorder since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to April 21, 2000, for the grant of service connection for a lung disorder.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to April 21, 2000 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.           § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An effective date prior to April 21, 2000 for the award of service connection for obstructive lung disease, to include whether there is CUE in the June 1979 rating decision that denied service connection for a lung disorder, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


